13‐2915‐cv  
Matthews v. City of New York
                                     
                                 In the       
                    United States Court of Appeals 
                        For the Second Circuit 
                               ________ 
                                      
                         AUGUST TERM, 2013 
                                      
                       ARGUED: APRIL 24, 2014  
                     DECIDED: FEBRUARY 26, 2015 
                                      
                            No. 13‐2915‐cv 
                                      
                          CRAIG MATTHEWS, 
                          Plaintiff‐Appellant, 
                                      
                                    v. 
                                      
 CITY OF NEW YORK; RAYMOND KELLY, as Commissioner of the New 
 York City Police Department; JON BLOCH, a deputy inspector in the 
 New York City Police Department; and MARK SEDRAN, a lieutenant 
             in the New York City Police Department, 
                         Defendants‐Appellees. 
                               ________ 
                                      
            Appeal from the United States District Court 
               for the Southern District of New York. 
            No. 12‐cv‐1354 – Paul A. Engelmayer, Judge. 
                               ________ 
                                      
Before: WALKER and HALL, Circuit Judges, and MURTHA, District 
Judge.* 
                               ________ 

    * The Honorable J. Garvan Murtha, of the United States District Court 
for the District of Vermont, sitting by designation.   
 
       Officer Craig Matthews brought suit alleging that the City of 

New  York  retaliated  against  him  for  speaking  to  his  commanding 

officers about an arrest quota policy at his precinct of the New York 

City Police Department (“NYPD”). The United States District Court 

for  the  Southern  District  of  New  York  (Paul  A.  Engelmayer,  Judge) 

granted the defendants’ motion for summary judgment, holding that 

Matthews spoke as a public employee, not as a citizen, and that his 

speech  was  thus  not  protected  by  the  First  Amendment.  We 

conclude that because Matthews’s comments on precinct policy did 

not  fall  within  his  official  duties  and  because  he  elected  a  channel 

with  a  civilian  analogue  to  pursue  his  complaint,  he  spoke  as  a 

citizen.  Accordingly,  we  VACATE  the  district  court’s  grant  of 

summary  judgment  and  REMAND  for  further  proceedings 

consistent with this opinion.  

                                ________ 
                                       
                     CHRISTOPHER  DUNN,  (Erin  Harrist,  Arthur 
                     Eisenberg,  Alexis  Karterton,  on  the  brief),  New 
                     York  Civil  Liberties  Union  Foundation,  New 
                     York, N.Y., for Appellant. 

                     MARTA  ROSS,  (Edward  F.X.  Hart,  William  S.J. 
                     Fraenkel,  on  the  brief)  for  Zachary  W.  Carter, 
                     Corporation  Counsel  of  the  City  of  New  York, 
                     New York, N.Y., for Defendants‐Appellees. 

                                  ________ 
                                       2 
 
JOHN M. WALKER, JR., Circuit Judge: 

       Officer Craig Matthews brought suit alleging that the City of 

New  York  retaliated  against  him  for  speaking  to  his  commanding 

officers about an arrest quota policy at his precinct of the New York 

City Police Department (“NYPD”). The United States District Court 

for  the  Southern  District  of  New  York  (Paul  A.  Engelmayer,  Judge) 

granted the defendants’ motion for summary judgment, holding that 

Matthews spoke as a public employee, not as a citizen, and that his 

speech  was  thus  not  protected  by  the  First  Amendment.  We 

conclude that because Matthews’s comments on precinct policy did 

not  fall  within  his  official  duties  and  because  he  elected  a  channel 

with  a  civilian  analogue  to  pursue  his  complaint,  he  spoke  as  a 

citizen.  Accordingly,  we  VACATE  the  district  court’s  grant  of 

summary  judgment  and  REMAND  for  further  proceedings 

consistent with this opinion.  

                             BACKGROUND 

I.     Matthews’s Speech about the Quota System  

       Since 1999, Craig Matthews, an NYPD police officer, has been 

assigned  to  the  42nd  Precinct  (“the  Precinct”)  in  the  Bronx.  He 

alleges  that  starting  in  2008,  unnamed  supervisors  in  the  Precinct 

implemented  a  quota  system  mandating  the  number  of  arrests, 


                                       3 
summons,  and  stop‐and‐frisks  that  police  officers  must  conduct. 

Matthews  also  alleges  that  Lieutenant  Mark  Sedran  “refined  the 

quota  system”  by  creating  a  point  system  that  awarded  points  to 

police  officers  for  issuing  what  Sedran  considered  “‘good’ 

summonses”  and  subtracted  points  for  less  desirable  summonses.  

Compl.  ¶  18,  Joint  App’x  25.  Matthews  alleges  that  officers  were 

under pressure to comply with the quota system.  

       In  February  2009,  Matthews,  believing  that  the  quota  system 

was damaging to the NYPD’s core mission, reported its existence to 

then‐Captain  Timothy  Bugge,  the  Precinct’s  commanding  officer  at 

that time. In March and April of 2009, Matthews again reported the 

quota  system’s  existence  to  Captain  Bugge,  and,  in  May  2009, 

Matthews  reported  the  same  to  an  unnamed  Precinct  executive 

officer.   

       In  January  2011,  Matthews  met  with  then‐Captain  Jon  Bloch, 

the  Precinct’s  new  commanding  officer,  and  two  other  officers  in 

Captain Bloch’s office. Matthews told them about the quota system 

and  stated  that  it  was  “causing  unjustified  stops,  arrests,  and 

summonses  because  police  officers  felt  forced  to  abandon  their 

discretion in order to meet their numbers,” and that it “was having 

an  adverse  effect  on  the  precinct’s  relationship  with  the 

community.” Compl. ¶ 28, Joint App’x 28. 

                                    4 
II.    Matthews’s  Complaint  and  the  Defendants’  Motion  to 
       Dismiss 

       On  February  28,  2012,  Matthews  filed  a  complaint  under  42 

U.S.C.  §  1983  alleging  that  the  NYPD  retaliated  against  him  in 

violation  of  the  First  Amendment  to  the  U.S.  Constitution  and 

Article I, § 8 of the New York State Constitution because he spoke to 

the Precinct’s leadership about the arrest quota policy. Although not 

relevant  to  this  appeal,  which  is  limited  to  the  narrow  question  of 

whether  Matthews  spoke  as  a  citizen  or  as  a  public  employee,  the 

alleged acts  of  retaliation  consist  of  punitive assignments, denial  of 

overtime  and  leave,  separation  from  his  career‐long  partner, 

humiliating  treatment  by  supervisors,  and  negative  performance 

evaluations.  

       On March 16, 2012, the defendants moved to dismiss, arguing 

that  Matthews’s  speech  was  made  pursuant  to  his  official 

employment  duties  and  was  thus  unprotected.  The  district  court 

(Barbara S. Jones, Judge) granted the defendants’ motion to dismiss. 

See Matthews v. City of New York, No. 12 Civ. 1354, 2012 WL 8084831 

(S.D.N.Y. Apr. 12, 2012). On November 28, 2012, a panel of this court 

vacated  the  dismissal  and  remanded,  holding  that  “[t]he  record  in 

this  case  is  not  yet  sufficiently  developed  .  .  .  to  determine  as  a 

matter  of  law  whether  Officer  Matthews  spoke  pursuant  to  his 


                                       5 
official  duties  when  he  voiced  the  complaints.”  Matthews  v.  City  of 

New  York,  488  Fed.  App’x  532,  533  (2d  Cir.  2012).  The  panel  stated 

that  discovery  was  necessary  as  to  “the  nature  of  the  plaintiff’s  job 

responsibilities,  the  nature  of  the  speech,  and  the  relationship 

between the two.” Id. (internal quotation marks omitted).   

       On  remand,  after  the  case  was  reassigned  to  District  Judge 

Paul  A.  Engelmayer,  the  following  evidence  relevant  to  this  appeal 

was developed in discovery. 

III.   Matthews’s Employment Duties 

       Matthews  stated  in  an  affidavit  that  the  vast  majority  of  his 

time as a police officer is spent:  

           (1) going on radio runs, which are responses to 911 
           calls  in  the  precinct,  in  addition  to  ‘311’  requests, 
           and  requests  that  come  through  the  station  house 
           telephone switchboard, (2) patrolling the streets and 
           vertical  patrolling  of  local  housing,  (3)  filling  out 
           complaint  reports  and  additional  forms  relating  to 
           criminal activity, lost property, and missing persons, 
           including  interviewing  witnesses,  (4)  responding  to 
           traffic  accidents,  (5)  transporting  prisoners  to  and 
           from  the  precinct  house,  courts,  and  hospitals,  and 
           (6)  doing  community  visits  with  local  businesses 
           and organizations. 

 Joint  App’x  91‐92.  Matthews’s  duties  are  formally  defined  by  the 

NYPD Patrol Guide, which was created to serve as a “guide for ALL 

members  of  the  service,”  although  it  does  not  “contain  distinct 

                                       6 
instructions  for  every  situation  that  may  be  encountered  in  the 

field.”  Foreword,  Patrol  Guide,  Joint  App’x  410.    Section  207‐21  of 

the  Patrol  Guide,  titled  “Allegations  of  Corruption  and  Other 

Misconduct Against Members of the Service,” states that:  

       All  members  of  the  service  must  be  incorruptible.  An 
       honest member of the service will not tolerate members 
       of  the  service  who  engage  in  corruption  or  other 
       misconduct.  All  members  of  the  service  have  an 
       absolute  duty  to  report  any  corruption  or  other 
       misconduct,  or  allegation  of  corruption  or  other 
       misconduct, of which they become aware.  

Joint  App’x  36.  The  Patrol  Guide  defines  corruption  and  other 

misconduct as, “[c]riminal activity or other misconduct of any kind 

including the use of excessive force or perjury that is committed by a 

member of the service whether on or off duty.” Id. It also outlines a 

procedure  for  officers  to  report  misconduct  to  the  Internal  Affairs 

Bureau  and  provides  that  the  “[f]ailure  to  report  corruption,  other 

misconduct,  or  allegations  of  such  act  is,  in  itself,  an  offense  of 

serious misconduct and will be charged as such.” Id. at 37.   

       Commissioner  John  Beirne,  Deputy  Commissioner  for  Labor 

Relations  for  the  NYPD,  testified  at  deposition  that  a  quota  system 

alone  is  not  misconduct  but  that  a  quota  system  that  results  in  an 


                                      7 
unjustified stop, an unjustified arrest, an unjustified summons, or an 

adverse  employment  action  is  misconduct  that  must  be  reported. 

Matthews  testified  that  the  Patrol  Guide  does  not  obligate  him  to 

report the existence of a quota system and that he would only have a 

duty  to  report  misconduct  that  violated  the  penal  law.  It  is 

undisputed that Matthews did not regularly meet with or report to 

Captains Bugge or Bloch.  Commissioner Beirne, Captain Bloch, and 

Captain  Bugge  testified  that  an  officer  has  no  duty  to  monitor  the 

conduct of his or her supervisors.  

IV.    Avenues for Civilian Complaints to the NYPD 

       Patrol  Guide  Section  202‐09  states  that  one  duty  of  a 

commanding officer in the NYPD is to “[m]aintain as much personal 

contact as possible with business, civic [organizations] . . . and other 

groups  or  media  with  community  influence  and  interests  to  keep 

abreast of community tensions and trends.” Joint App’x 209. In this 

spirit,  the  Precinct  held  monthly  Community  Council  meetings  in 

which  the  public  was  invited  to  raise  concerns  about  policing 

practices.  Captain  Bloch  testified  that  he  routinely  attended  these 

meetings, missing fewer than four or five of the previous thirty.  

       In  addition  to  the  Community  Council  meetings,  Captain 

Bugge  testified  that,  one  to  three  times  per  month,  he  met  with 

members  of  the  public,  such  as  local  politicians,  church  leaders,  or 

                                      8 
members  of  civic  associations,  to  discuss  policing  issues  in  the 

Precinct.  The  minutes  of  one  Community  Council  meeting  reflect 

that Captain Bugge announced that “he welcomes the community to 

call  him  and  discuss  problems.”  Joint  App’x  246.  Captain  Bloch 

testified that in his experience, however, meetings with community 

members  outside  of  the  Community  Council  meetings  happened 

“rarely.” Joint App’x 131.   

V.     The Defendants’ Motion for Summary Judgment 

       On  May  20,  2013,  the  defendants  moved  for  summary 

judgment.  On  July  29,  2013,  the  district  court  granted  the 

defendants’  motion.  The  district  court  held  that  Matthews’s  speech 

was  made  as  an  employee  of  the  NYPD,  not  as  a  citizen,  and  thus 

was not protected by the First Amendment.  

       Matthews now appeals.   

                               DISCUSSION 

I.      Standard of Review 

       We  review  a  district  court’s  grant  of  summary  judgment  de 

novo.  Natural Res. Def. Council, Inc. v. U.S. Food and Drug Admin., 710 

F.3d 71, 79 (2d Cir. 2013). Summary judgment is only appropriate if 

“the  movant  shows  that  there  is  no  genuine  dispute  as  to  any 

material  fact  and  the  movant  is  entitled  to  judgment  as  a  matter  of 

                                       9 
law.” Fed. R. Civ. P. 56(a). “[V]iewing the evidence produced in the 

light  most  favorable  to  the  nonmovant,  if  a  rational  trier  could  not 

find  for  the  nonmovant,  then  there  is  no  genuine  issue  of  material 

fact  and  entry  of  summary  judgment  is  appropriate.”  Bay  v.  Times 

Mirror  Magazines,  Inc.,  936  F.2d  112,  116  (2d  Cir.  1991)  (quoting 

Binder v. Long Island Lighting Co., 933 F.2d 187, 191 (2d Cir. 1991)). 

II.    Legal Framework 

       A plaintiff asserting a First Amendment retaliation claim must 

establish that: “(1) his speech or conduct was protected by the First 

Amendment;  (2)  the  defendant  took  an  adverse  action  against  him; 

and  (3)  there  was  a  causal  connection  between  this  adverse  action 

and  the  protected  speech.”  Cox  v.  Warwick  Valley  Cent.  School  Dist., 

654 F.3d 267, 272 (2d Cir. 2011). The district court granted summary 

judgment to the defendants on the basis that Matthews’s speech was 

not protected. We address only that issue.  

       A  court  conducts  a  two‐step  inquiry  to  determine  whether  a 

public  employee’s  speech  is  protected:  “The  first  requires 

determining whether the employee spoke as a citizen on a matter of 



                                      10 
public  concern.”  Garcetti  v.  Ceballos,  547  U.S.  410,  418  (2006)  (citing 

Pickering  v.  Bd.  of  Educ.  of  Twp.  High  Sch.  Dist.  205,  Will  Cnty.,  391 

U.S. 563, 568 (1968)). This step one inquiry in turn encompasses two 

separate  subquestions:  “(1)  whether  the  subject  of  the  employeeʹs 

speech was a matter of public concern and (2) whether the employee 

spoke  ‘as  a  citizen’  rather  than  solely  as  an  employee.”  Jackler  v. 

Byrne, 658 F.3d 225, 235 (2d Cir. 2011) (citing Garcetti, 547 U.S. at 420‐

22).  If  the  answer  to  either  question  is  no,  that  is  the  end  of  the 

matter. If, however, both questions are answered in the affirmative, 

the court then proceeds to the second step of the inquiry, commonly 

referred  to  as  the  Pickering  analysis:  whether  the  relevant 

government  entity  “had  an  adequate  justification  for  treating  the 

employee differently from any other member of the public based on 

the  government’s  needs  as  an  employer.”  Lane  v.  Franks,  134  S.Ct. 

2369,  2380  (quoting  Garcetti,  547  U.S.  at  418);  see  also  Pickering,  391 

U.S. at 568. 

       The  district  court  determined  that  Matthews  spoke  on  a 

matter  of  public  concern  and  the  defendants‐appellees  do  not 



                                        11 
challenge  that  determination  here.  This  appeal  concerns  only 

whether  Matthews  spoke  as  a  citizen  or  as  a  public  employee.  The 

district  court  held  that  Matthews  spoke  as  a  public  employee.  We 

disagree  with  that  conclusion,  however,  and  hold  that  Matthews 

spoke  as  a  citizen.  Accordingly,  we  remand  to  the  district  court  to 

determine  whether  an  adequate  justification  existed  for  treating 

Matthews  differently  from  any  other  member  of  the  public,  and  if 

necessary, to analyze in the first instance whether a reasonable jury 

could  find  that  Matthews  suffered  retaliation  as  the  result  of 

exercising his First Amendment rights. 

III.   The Citizen/Employee Distinction 

       The  Supreme  Court  has  recognized  a  tension  in  public 

employment  free  speech  cases  between  an  employee’s  First 

Amendment  rights  and  the  “common  sense  realization  that 

government offices could not function if every employment decision 

became a constitutional matter.” Connick v. Myers, 461 U.S. 138, 143 

(1983). “The problem in any case is to arrive at a balance between the 

interests of the [employee], as a citizen, in commenting upon matters 



                                     12 
of  public  concern  and  the  interest  of  the  State,  as  an  employer,  in 

promoting  the  efficiency  of  the  public  services  it  performs  through 

its employees.” Pickering, 391 U.S. at 568. 

       Guided  by  the  Supreme  Court’s  decision  in  Garcetti,  we  ask 

two questions to determine whether a public employee speaks as a 

citizen:  (A)  did  the  speech  fall  outside  of  the  employee’s  ”official 

responsibilities,“  and  (B)  does  a  civilian  analogue  exist?  See 

Weintraub  v.  Bd.  of  Educ.  of  City  Sch.  Distr.  of  City  of.  N.Y.,  593  F.3d 

196, 203‐04 (2d Cir. 2010). 

       A. Official Duties 

       “[W]hen public employees make statements pursuant to their 

official  duties,  the  employees  are  not  speaking  as  citizens  for  First 

Amendment  purposes.”  Garcetti,  547  U.S.  at  421.  Accordingly,  we 

have held that speech is not protected if it is “part‐and‐parcel of [the 

employee’s]  concerns  about  his  ability  to  properly  execute  his 

duties.”  Weintraub,  593  F.3d  at  203  (internal  quotation  marks 

omitted). 




                                         13 
       In Garcetti, the Supreme Court adopted a functional approach 

toward evaluating an employee’s job duties. There, a deputy district 

attorney  alleged  that  he  had  been  retaliated  against  for  writing  a 

memorandum  recommending  that  a  case  be  dismissed.  The 

Supreme  Court  held  that  the  prosecutor’s  memorandum  to  his 

superior was unprotected because it was “part of what [the speaker] 

. . . was employed to do.” Garcetti, 547 U.S. at 421. The “controlling 

factor”  in  its  decision,  the  Court  noted,  was  that  the  employee’s 

“expressions  were  made  pursuant  to  his  duties  as  a  calendar 

deputy.”  Id.    The  Court  counseled  that  the  appropriate  inquiry  is  a 

“practical one” directed to the regular duties of the employee.  Id. at 

424.  While  relevant  to  that  inquiry,  the  Court  cautioned,  “[f]ormal 

job  descriptions  often  bear  little  resemblance  to  the  duties  an 

employee actually is expected to perform” and “the listing of a given 

task  in  an  employee’s  written  job  description  is  neither  necessary 

nor  sufficient  to demonstrate  that  conducting the  task  is  within  the 

scope  of  the  employee’s  professional  duties  for  First  Amendment 

purposes.”  Id. at 424‐25.  



                                     14 
       We  have  applied  Garcetti’s  functional  approach  in  previous 

cases. In Weintraub, we held that a school teacher’s formal grievance 

regarding  the  administration’s  refusal  to  discipline  a  student  was 

unprotected  speech  because  a  teacher’s  need  to  discipline  his  own 

students  is  essential  to  his  ability  to  effectively  run  a  classroom  as 

part  of  his  day‐to‐day  responsibilities.  593  F.3d  at  203.  We  also 

found that the teacher’s choice to pursue his complaint by following 

the employee grievance procedure supported the conclusion that the 

speech  was  unprotected  because  that  procedure  had  no  civilian 

analogue. Id. 


       Similarly,  in  Ross  v.  Breslin,  we  held  that  a  payroll  clerk’s 

speech  to  her  superiors  about  pay  discrepancies  was  unprotected 

because  it  was  part  of  her  job  responsibilities,  which  included 

“making  sure  pay  rates  were  correct.”  693  F.3d  300,  306  (2d  Cir. 

2012).  We  noted  that  the  determination  of  “whether  a  public 

employee  is  speaking  pursuant  to  her  official  duties  is  not 

susceptible to a brightline rule,” and that “[c]ourts must examine the 

nature of the plaintiff’s job responsibilities, the nature of the speech, 



                                       15 
and  the  relationship  between  the  two.”  Id.  Because  the  employee 

was  expected  to  uncover  wrongdoing  as  part  of  her  daily  job  as  a 

payroll clerk, we concluded that her speech was not protected.  

      In  this  case,  Matthews  reported  the  existence  of  the  quota 

system on three occasions to Captain Bugge and on one occasion to 

an unnamed executive officer in the Precinct. Over a year later, after 

Captain  Bloch  had  replaced  Captain  Bugge  as  the  Precinct 

commanding  officer,  Matthews  reported  the  quota  system  to  him 

and  stated  that  it  was  “causing  unjustified  stops,  arrests,  and 

summonses  because  police  officers  felt  forced  to  abandon  their 

discretion  in  order  to  meet  their  numbers”  and  it  “was  having  an 

adverse  effect  on  the  precinct’s  relationship  with  the  community.”  

Joint App’x 28.   

      Matthews’s speech to the Precinct’s leadership in this case was 

not  what  he  was  “employed  to  do,”  unlike  the  prosecutor’s  speech 

in Garcetti, nor was it “part‐and‐parcel” of his regular job, unlike the 

case  of  the  teacher  in  Weintraub  and  the  payroll  clerk  in  Ross. 

Matthews’s  speech  addressed  a  precinct‐wide  policy.  Such  policy‐



                                     16 
oriented  speech  was  neither  part  of  his  job  description  nor  part  of 

the  practical  reality  of  his  everyday  work.  Section  202–21  of  the 

NYPD      Patrol     Guide,     which       outlines    the    “Duties    and 

Responsibilities”  of  a  Police  Officer,  reinforces  this  conclusion.  It 

lists 20 specific duties, but none includes a duty to provide feedback 

on precinct policy or any other policy‐related duty. See Joint App’x 

113.  Matthews  similarly  stated  that  his  job  as  a  police  officer 

consisted  of  radio  runs,  patrols,  complaint  reports,  and  other  tasks 

involving  enforcement  of  the  law;  it  did  not  include  reporting 

misconduct  of  supervisors  nor  did  it  encompass  commenting  on 

precinct‐wide policy. Matthews had no role in setting policy; he was 

neither  expected  to  speak  on  policy  nor  consulted  on  formulating 

policy. Commissioner Beirne, Captain Bloch, and Captain Bugge all 

testified  that a  police  officer  has  no  duty  to monitor  the  conduct  of 

his supervisors. Captain Bloch and Captain Bugge also testified that 

Matthews  neither  met  regularly  with  the  Captains  nor  submitted 

regular  reports  to  them.  Apart  from  the  occasions  on  which 

Matthews  spoke  to  them  about  the  quota  system,  he  did  not 



                                      17 
communicate  with  the  Precinct’s  commanding  officers  beyond 

occasional hallway small talk. In sum, Matthews’s actual, functional 

job  responsibilities  did  not  include  reporting  his  opinions  on 

precinct‐wide quota systems to the Precinct commanders.   

      We  hold  that  when  a  public  employee  whose  duties  do  not 

involve  formulating,  implementing,  or  providing  feedback  on  a 

policy that implicates a matter of public concern  engages in speech 

concerning  that  policy,  and  does  so  in  a manner in  which  ordinary 

citizens would be expected to engage, he or she speaks as a citizen, 

not as a public employee.  

      The  City  points  to  Section  207‐21  of  the  NYPD  Patrol  Guide, 

which, as noted earlier, states in pertinent part “[a]ll members of the 

service  have  an  absolute  duty  to  report  any  corruption  or  other 

misconduct,  or  allegation  of  corruption  or  other  misconduct,  of 

which  they  become  aware.”  Joint  App’x  36.  It  defines 

“corruption/other  misconduct”  as  “[c]riminal  activity  or  other 

misconduct  of  any  kind  including  the  use  of  excessive  force  or 

perjury that is committed by a member of the service whether on or 



                                    18 
off  duty.”  Id.  The  district  court  relied  on  this  provision  in  holding 

that  Matthews’s  reports  were  part  of  his  official  duties.  We  believe 

this reliance was misplaced. 

       Matthews  testified  that  he  understood  Section  207‐21  to 

require  only  reports of  misconduct  rising  to  the  level  of  a  violation 

of penal law. Commissioner Beirne testified that the section requires 

reports of almost every violation of the Patrol Guide.. Under either 

interpretation,  however,  the  provision  does  not  render  Matthews’s 

speech unprotected.   

       Matthews,  in  speaking  out  about  the  quota  system,  was  not 

reporting suspected violations of law that might have required him 

to exercise his authority to arrest a fellow police officer or turn in an 

officer  for  breach  of  a  protocol.  Matthews  admitted  that  he  would 

have  to  report  a  police  officer  who  violated  the  law,  but  this  is  not 

such  a  case.  Here,  Matthews  was  voicing  concerns  about  broad 

policy  issues  that,  at  most,  had  the  potential  of  incentivizing  a 

violation  of  law;  he  was  not  identifying  individual  violations. 

Matthews  told  Captain  Bloch  that,  as  a  result  of  the  quota  policy, 



                                       19 
“police  officers  felt  forced  to  abandon  their  discretion,”  which  was 

causing “unjustified stops.” Compl. ¶ 28, Joint App’x 28. Matthews 

was not flagging specific violations of law, but rather expressing an 

opinion on a policy which he believed was limiting officer discretion 

to  not  intervene  in  situations  that,  in  the  officer’s  own  judgment, 

might  not  warrant  intervention.  According  to  Matthews,  the  policy 

resulted in stops that were “unjustified” because no officer properly 

exercising  discretion  would  have  made  them.  In  addition,  we  note 

that  Matthews,  by  reporting  the  quota  system  to  the  Precinct 

commanders instead of to the NYPD Internal Affairs Bureau, did not 

follow the internal procedures set out in Section 207‐21. 

       Even if Matthews’s speech were deemed to fall within Section 

207‐21,  this  provision  would  not  be  determinative  of  whether  that 

speech was protected by the First Amendment. If the Patrol Guide’s 

general  duty  to  report  misconduct  were  permitted  to  control 

whether  the  speech  of  any  employee—without  regard  to  whether 

the  investigation  and  reporting  of  misconduct  is  an  integral part  of 

the  employee’s  day‐to‐day  job  (i.e.  what  he  or  she  is  “employed  to 



                                     20 
do,” Garcetti, 547 U.S. at 421)—enjoyed First Amendment protection, 

public employers could be encouraged to simply prescribe similarly 

general  duties,  thereby  limiting  such  protection  for  wide  swaths  of 

employee  speech.  When  Justice  Souter’s  dissent  in  Garcetti  flagged 

this  risk,  id.  at  431  n.2,  the  Court  majority  responded  by  explicitly 

“reject[ing] . . . the suggestion that employers can restrict employees’ 

rights by creating excessively broad job descriptions,” id. at 424. To 

be sure, the duty to report misconduct has increased relevance in the 

context of law enforcement, but we believe that it is more properly 

considered as part of the Pickering balancing analysis in determining 

whether the government employer had an adequate justification for 

its  actions.  See  supra  DISCUSSION,  Section  II,  Legal  Framework;  see 

also  Lane,  134  S.Ct.  at  2381  (describing  the  Pickering  framework  as 

“balancing the interests of the employee, as a citizen, in commenting 

upon  matters  of  public  concern  and  the  interest  of  the  State,  as  an 

employer,  in  promoting  the  efficiency  of  the  public  services  it 

performs  through  its  employees”  (citing  Pickering,  391  U.S.  at  598 

(internal quotation marks and brackets omitted))).  



                                      21 
       B. Civilian Analogue 

       The  existence  of  a  comparable  civilian  analogue  for 

Matthews’s  speech  also  supports  our  conclusion  that  he  spoke  as  a 

citizen.    Speech  has  a  “relevant  civilian  analogue”  if  it  is  made 

through “channels available to citizens generally.”  Jackler, 658 F.3d 

at  238.  “[A]n  indicium  that  speech  by  a  public  employee  has  a 

civilian  analogue  is  that  the  employee’s  speech  was  to  an 

‘independent  state  agency’  responsible  for  entertaining  complaints 

by  ‘any  citizen  in  a  democratic  society  regardless  of  his  status  as  a 

public employee.’”  Id. at 241 (quoting Weintraub, 593 F.3d at 204).   

       In  Jackler,  we  held  that  a  police  officer’s  refusal  to  retract  a 

truthful report to the police had a civilian analogue because a non‐

employee citizen may also refuse to retract a truthful police  report.  

658  F.3d  at  241.  In  Weintraub,  on  the  other  hand,  we  found  the 

teacher’s  speech  unprotected  in  part  because  “lodging  of  a  union 

grievance  is  not  a  form  or  channel  of  discourse  available  to  non‐

employee citizens, as would be a letter to the editor or a complaint 

to  an  elected  representative  or  inspector  general.”    593  F.3d  at  204.  



                                       22 
Unlike  the  teacher  in  Weintraub,  Matthews  did  not  follow  internal 

grievance  procedures,  but  rather  went  directly  to  the  Precinct 

commanders,  with  whom  he  did  not  have  regular  interactions  and 

who had an open door to community comments and complaints.  

       Matthews chose a path that was available to ordinary citizens 

who are regularly provided the opportunity to raise issues with the 

Precinct commanders. Captain Bloch stated that he attended nearly 

every  monthly  Community  Council  meeting.    And  Captain  Bugge 

testified that one to three times per month he met with members of 

the community to discuss issues in the Precinct. Matthews reported 

his concerns about the arrest quota system to the same officers who 

regularly heard civilian complaints about Precinct policing issues. 

       The  district  court  found  an  absence  of  a  civilian  analogue 

because Matthews had better access to his commanding officers than 

would  ordinary  citizens.  The  district  court  noted  that  Matthews 

could speak to the officers “more readily, more frequently, and more 

privately  than  could  an  average  citizen.”  Matthews  v.  City  of  New 

York,  957 F.  Supp.  2d.  442,  465  (S.D.N.Y.  2013). We  do  not  consider 



                                     23 
the  relative  degree  of  access  to  be  material;  rather  what  matters  is 

whether the same or a similar channel exists for the ordinary citizen. 

If  courts  were  to  confine  their  focus  to  the  degree  of  access,  then 

internal  public  employee  speech  on  matters  of  public  concern  not 

made as part of regular job duties would be unlikely to receive First 

Amendment  protection  because,  presumably,  employees  always 

have  better  access  to  senior  supervisors  within  their  place  of 

employment.  

       Here, Matthews pursued the same avenue to complain about 

a  precinct‐wide  policy  as  would  a  concerned  civilian.  The  channel 

Matthews chose to address his concerns about the quota system thus 

reinforces  our conclusion that Matthews spoke as a citizen, not as a 

public employee.  

                              CONCLUSION 

       For the reasons stated above, we VACATE the district court’s 

grant of defendants’ motions for summary judgment and REMAND 

for further proceedings consistent with this opinion.   




                                      24